Citation Nr: 1540288	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for hearing loss and assigned a noncompensable evaluation.

The Veteran submitted a timely Notice of Disagreement with the October 2008 rating decision, and the RO issued a Statement of the Case (SOC) in January 2009.  The Veteran telephoned the RO in June 2009 and stated that he had not received a copy of the SOC.  Although a June 2009 Report of Information noted that the SOC should be resent, there is no indication in the claims file that such action was taken.  The Veteran mailed a letter to the RO approximately 10 days later, also during June 2009, indicating that he still had not received a copy of the SOC, and seeming to indicate that he intended to file an appeal once he was in receipt of the document.  The Veteran submitted another letter in October 2010, stating that he'd received notification in 2009 that his claim was pending appeal, and that he believed he had already continued his appeal through the June 2009 submission.  Thus, in keeping with the Veteran-friendly nature of VA, and particularly since the Veteran is unrepresented, the Board will consider the Veteran's June 2009 submission as a timely-filed substantive appeal, and will consider the claim as one for an initial compensable evaluation for hearing loss, as opposed to an increased evaluation. 

The Board subsequently remanded the case for further development in February 2015.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand:  To seek clarification regarding private audiometric testing, provide the Veteran with a contemporaneous VA audiological examination, and ensure compliance with prior remand directives.

The February 2015 remand directed that the AOJ contact the private audiologist who conducted the September 2008 audiological evaluation to determine whether the speech discrimination scores documented represent results of Maryland CNC testing.  Such clarification was found to be needed because an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Rather than contact the private audiologist, the AOJ referred the Veteran's claim file to the VA audiologist who conducted the October 2008 and May 2011 Compensation and Pension (C&P) examinations for clarification.  In a May 2015 opinion, the VA audiologist stated that "[t]he C&P report results from the 9/23/08 exam were reviewed and, yes, the Maryland CNC Word List was used in determining the speech discrimination percentage in the September 2008 report."  The Board notes, however, that the September 23, 2008 audiogram was not conducted as part of a C&P examination, but was instead conducted by a private audiologist, Dr. L.C., with  MKMG.  As the VA examiner would have no way of knowing whether the speech discrimination scores recorded on the private report were the result of Maryland CNC testing, the Board finds that the actions taken by the AOJ do not represent substantial compliance with the Board's prior remand directives and the statement made by the VA audiologist to carry little probative weight.  Although the Board sincerely regrets any additional delay, remand of this matter is necessary to ensure that prior development directed by the Board in its last remand is accomplished.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board finds that the record indicates that the Veteran's bilateral hearing loss has worsened since the most recent audiological testing documented in the claims file, the May 2011 VA C&P examination.  An October 2014 letter from the Veteran's private otolaryngologist states that the Veteran has severe hearing loss and that he would benefit from the use of hearing aids.  Prior VA examinations described pure tone testing as showing bilateral hearing ranging from within normal limits to moderately-severe sensorineural hearing loss.  They also made no mention of the need of assistive devices such as hearing aids. 

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the Veteran's statement, and a private audiogram associated with the claims file indicate worsening since the most-recent VA examination, on remand, the Veteran should be scheduled for another VA examination to determine the current severity and functional impact of his service-connected hearing loss disability.  38 C.F.R. § 3.159(c)(4) (2015).

As the Board is remanding the appeal for further development, the AOJ should also take steps to see that any outstanding VA treatment records are obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the private audiologist who conducted the September 23, 2008 audiometric testing on the Veteran at MKMG, L.C., and ask her to review the results documented on her report (a copy of which should be included with the request) and to specify if the Maryland CNC Word List was used in determining the speech discrimination percentage scores documented on the September 2008 report.  If audiologist L.C. is unavailable, inquire whether another audiologist with MKMG can clarify what speech discrimination testing method was likely used at that time.

2.  Obtain any and all records of the Veteran's treatment at a VA facility from May 2011 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, schedule the Veteran for an examination with an appropriate VA medical professional to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should also discuss the functional effect(s) of the Veteran's hearing loss disability on his occupational functioning and daily activities, with as much specificity as possible.  The examiner must include in the examination report the rationale for any opinion expressed.  

4.  Thereafter, undertake any additional development deemed necessary, then readjudicate the Veteran's claim for an initial compensable evaluation for service-connected bilateral hearing loss in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


